Brace, J.
The respondent brought suit against the appellants, to which the county of Jackson was made a party defendant, to enforce the lien of two special tax-bills, issued by the City of Kansas, on a certain lot in said city, for the improvement of a certain street therein. Judgment was obtained against all the defendants in that suit, a transcript thereof filed in the office of the clerk of the circuit court of Jackson county *175and an execution issued thereon. The appellants then filed a motion in the circuit court to quash the execution. This motion was overruled by the circuit court, and they appeal. . To this motion and the subsequent proceedings thereon the county of Jackson was not a party, and is not a party to this appeal. The title to real estate is not involved in the questions to be determined thereon (State ex rel. v. Court of Appeals, 67 Mo. 200; Dunn v. Miller, 96 Mo. 324), and the amount in dispute is below the jurisdiction of this court. The case is properly within the appellate jurisdiction of the Kansas City court of appeals, to which it is ordered that it be transferred.
All concur.